Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-24 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 7, 13 and 19, a search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the limitations in the claims.

The reference Shan (US 20190174449) is another close reference relevant to the current application.  Shan discloses a method of indicating local area data network (LADN) data network names (DNNs). In embodiments, a user equipment (UE) provides a list of configured LADN DNNs in a registration request message during a registration procedure. An Access and Mobility Management Function (AMF) determines LADN information for the UE by looking into configured LADN DNNs in the AMF and/or retrieved LADN authorization/subscription information. Shan does not disclose receiving mapping information after handover from one RAT to another RAT, routing the uplink PDU based on the mapping of DNS and one of the GTP tunnels within PDN utilizing the second RAT as recited in the claims. 
The reference Hwang (US 20090129342) is another close reference relevant to the current application. Hwang discloses a method of receiving information including at least one packet data protocol context of a target network, and based on the information, for mapping in a source network at least one bearer to the at least one packet data protocol context. In addition, Hwang discloses a method for receiving from a source network device information comprising 
Claims 2-6, 8-12, 14-18 and 20-24 are allowed as they depend on the allowable claims 1, 7, 13 and 19, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474